UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4953



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MICHAEL ANTHONY MOORE, JR.,

                                               Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-04-500)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.    Kearns Davis, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Anthony Moore, Jr., appeals his conviction and

120-month sentence imposed following a guilty plea to possession of

a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c)(1)(B)(i) (2000).               Moore’s attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967),   raising      three    issues   but    stating       that    he   finds    no

meritorious grounds for appeal.           The Government did not file an

answering brief, and although he was advised of his right to do so,

Moore did not file a pro se supplemental brief.

           Moore, through counsel, asserts that the district court

imposed an unreasonable sentence.             We find that Moore’s sentence,

which was imposed within the properly calculated Guidelines range

and was the statutory mandatory minimum, was reasonable.                           See

United States v. Green, 436 F.3d 449 (4th Cir. 2006).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Moore’s conviction and sentence. This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in     this   court    for    leave    to    withdraw   from

representation.     Counsel’s motion must state that a copy there of



                                       - 2 -
was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -